PER CURIAM.
Appellant was indicted, tried and convicted in Dade County of raping his 17 year old daughter. In their verdict the jury recommended mercy. The court imposed a sentence for a designated term of years.
Appellant has prosecuted this appeal in proper person, while confined in the state penitentiary, and the appeal has been considered by this court without oral argument.
After examination of the record and briefs, this court is of the opinion that no material error is disclosed and that the judgment appealed from must be affirmed.
The evidence in this case appears clear and convincing, and fully sustains the verdict. Appellant was represented by able counsel at the trial. The record shows the case to have been fairly tried, and that the trial judge properly and adequately charged the jury on the law applicable to the case.
We have given full and careful consideration to the appellant’s claims of error as disclosed in his assignments of error and in the points dealt with in his brief, and we find that they are without merit.
Affirmed,
CARROLL, CHAS., C. J., HORTON and PEARSON, JJ., concur.